Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Amendment was filed on November 4th, 2022 after an election of species requested by the examiner. Claims 1-12 are pending in the present application. Claims 1, 5, 6 and 12 have been amended, claims 2-4, 7, 8, 10 and 11 have been cancelled. Claims 1, 5, 6, 9 and 12 are pending.

Priority
This application is a 371 of PCT/IB2019/052390, filed March 25, 2019, which claims the benefit of priority to Indian Patent Application 201831011099, filed March 26, 2018.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/23/2020 and 09/06/2022 are in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (WO 2006/096949 A2) and in view of Lohmann et al (WO 2014/095994 A1).
Santos et al. teach the use of specific imidazole and/or triazole derivatives for combating pests on plants and/or crops, and/or for preparing a fungicide/insecticide/herbicide/nematicide useful in the treatment of seeds, foliar and/or soil diseases against attacks of pests in plants (abstract). 
	Santos et al. teach a preferred embodiment to comprise fluconazole (page 5, line1-5). These compounds exhibit healing, preventive and eradicative properties for protecting plants, and may be used for inhibiting or destructing infections caused in an isolated way or concomitantly by fungi on plants or parts thereof of different crops (page 5, line 19). 
	Lohmann et al. teach triazole compositions comprising a 1) compound of formula (I) and 2) component II as an active ingredient selected from the groups A to O (abstract). Formula (I) contains a triazole structure (page 1, line 5), and component II lists certain embodiments to comprise azoxystrobin (page 1, line 19), benzovindiflupyr (page 2, line 4) boscalid (page 2, line 5), captan (page 4, line 2), chlorothalonil (page 4, line 2), copper oxychloride (page 23, line 10), cyproconazole (page 2, line 23), fluoxastrobin (page 1, line 22), fluxapyroxad (page 2, line 5), prothioconazole (page 2, line 26), isopyrazam (page 2, line 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added fluconazole as taught by Santos et al with component II as taught by Lohmann et al to create a fungicidal composition with improved fungicidal activity when compared to individual components alone.

	Regarding claim 5, Lohmann et al. teach in one embodiment, two-component compositions may have weight ratios of compound I vs compound II in the range of from 1000:1 to 1:1. And in other embodiments, weight ratios of compound I vs compound II in the range of from 1:1 to 1:1000. (page 12, lines 3-14). Lohmann et al. do not explicitly teach fluconazole as one of the compounds but formula (I) taught in the reference is indeed a triazole which is in the same class as fluconazole. One skilled in the art would expect both triazoles to have similar effects against fungi regardless of which agent is used in a composition. Furthermore, Santos et al. teach fungicidal compositions comprising fluconazole and one skilled in the art could simply substitute one triazole for another as taught in these references.

	Regarding claim 6, Lohmann et al. teach the invention relates to agrochemical compositions comprising an auxiliary and the components of the respective inventive composition (page 297, line 20). 

	Regarding claim 9, Lohmann et al. teach the invention relates to a method for improving plant health by treating a plant, its propagation material and/or the locus where the plant is growing or is to grow with an effective amount of the components of the inventive compositions or the inventive compositions, respectively (page 296, line 41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SEUNGJAI KWON whose telephone number is (571)272-7737. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN SEUNGJAI KWON/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615